EXHIBIT A
CV-2019-07-2548 MCLAUGHLIN, KELLY 07/11/2019 14:42:34 PM INST™ Page Tort

WWR # 040396340
IN THE COURT OF COMMON PLEAS
SUMMIT COUNTY, OHIO
BABCOX MEDIA, INC. ) CASE NO.
)
)
)
Plaintiff, ) JUDGE
)
Vs. )
)
TFI ENVISION, INC., ET AL. ) PRAECIPE
)
)
Defendants )
TO THE CLERK:

Please issue Summons and Complaint to the following Defendants via Certified Mail:

TFI ENVISION, INC.
111 WESTPORT AVENUE
NORWALK, CT 06851

HILLCORP., LLC.
311 WEST 43°? STREET, SUITE 14-131
NEW YORK, NY 10019

Respectfully Submitted By:

 

 

SCOTT S-WELTMAN #0044173
Attorney for Plaintiff

323 W. Lakeside Avenue, Suite 200
Cleveland, OH 44113

Phone: (216) 685-1032

Fax: (216) 363-6914

Email: sweltman@weltman.com

A i Bi ee ee a rg rh ent re it. ap &. = 7 —— tre lta pe tg a a ie
CV-2019-07-2548 MCLAUGHLIN, KELLY 07/11/2019 14:42:34 PM GMCcO Page 7 of 10

 

WWR #040396340
IN THE COURT OF COMMON PLEAS
SUMMIT COUNTY, OHIO
BABCOX MEDIA, INC, ) CASE NO.
3550 EMBASSY PARKWAY )
AKRON, OH 44333 )
)
) JUDGE:
)
Plaintiff )
)
VS. ) COMPLAINT
)
TFI ENVISION, INC. )
111 WESTPORT AVENUE )
NORWALK, CT 06851 )
)
HILLCORP., LLC. )
311 WEST 43®° STREET, SUITE 14-131)
NEW YORK, NY 10019 }
)
)
Defendants )
1. Plaintiff is a magazine publisher whose business includes sales of advertising in

its magazines.

2. The Defendants are advertising agencies and / or media buyers for its various
clients.

3. Pursuant to insertion orders, copies of which are attached hereto as Exhibits “1,”

“2,7 “3,” “4,” “5” and “6,” the Defendants purchased ads in Plaintiff's publication.
CV-2019-07-2548 MCLAUGHLIN, KELLY 07/11/2019 14:42:34 PM CmcO Page 2 of 10

4, Despite having been paid by its advertising clients, the Defendants have failed to
pay the outstanding balance due for the applicable advertisements pursuant to the insertion
orders.

5. The outstanding balance due and owing by the Defendants to the Plaintiff is
$113,106.86. The difference between the invoice totals and the outstanding balance due are
partial payments that have been made by the Defendants to the Plaintiff.

6. The outstanding balance due is accruing interest at the statutory rate from the date
the last invoice was due, or January 31, 2019.

WHEREFORE, the Plaintiff prays for a Judgment against the Defendants, TFI Envision,
Inc. and hillCorp, LLC., jointly and severally, in the amount of $113,106.86, together with
interest at the statutory rate per annum from January 31, 2019, and costs of the within
proceedings, and any other further legal and/or equitable relief that this Court deems just and/or

fit.

WELTMAN, WEINBERG & REIS CO., L.P.A.

a!

SCOT S. WELTMAN #0044173
Attorney for Plaintiff

Lakeside Place, Suite 200

323 W. Lakeside Avenue
Cleveland, OH 44113

Phone: (216) 685-1032

Fax: (216) 363-6914

Email: sweltman@weltman.com
CV-2079-07-2548

MCLAUGHLIN, KELLY

HILLS TORY | Mepia

1776 Broanway | Suite 1610 | New York, NY 10689

07/11/2019 14:42:34 PM

cmco

 

Page 3 of 10

TF! @€nvision..

 

 

 

 

 

 

 

Order Ref, #: SMPBA8020518 3 Date: 4/20/18 Revised

Advertiser: Standard Motor Products Vendor: Gabcox Media, tne.

Cantact: Sean farack Contact: Mike Maleski

Phone: 212.246.5520 Phone: 330-670-1234 «219

Emall: sareck@hilistory com Email: mrnaleski@babeox.com

See Media Pian Incorparated Herein Far Details On Ad Placement.
Payment Due Date: Nes 30 Days
Total Payment Oue: $70,759.95
. Cc
hillSTORY Authorized Signature: Sean Tv
(On Spe Material Digitsl § GrosMadia = Lengthof
1OSMP2018 Publication / Alec ement Issue f Run Date Closing Closing Unt Position Media Cost (USD) Placement tnpressions
OA 5? ap -narkeidens oan Nierer MYA Hi5/18 3060 280 Teed Fay C Sabie $1 100 5 Lmonif 42000
DIGG Ot Altermactethiewt rom May afE18 SFIGLE 72aeR Fieed Por a Wreinge $1,100.00 Lmonh 32,006
O205cu Ahe marl estiews com june S/3fle Sfs/ia R259 ShedPhar € Webae 51.108 oO Limonth 42 005
TOO-C4 Attermor eiiees com Octobe! Basis O/18/18 3001250 Fued Pos & Webste $1,100 00 \ month 4? Gog
BHO Ob Afternant ettiews com fiovember WANG BAB 3068250 Finedfos B Wegite SL LOD 50 Dmonth 42,006
063 Aermarkethews com {Premium Puybdawn! F/QIIB-P 29 ef18718 FWA «= 900n5S0.9000150 9 Tomo Page Webste $1105 4 T week Blur G8 O05
D3ibGs Alleonarethiow! corm (Prembom Pushdownt BAN LLS-T IAB PADIS af6f18 SO1450, 900 tSG 9 Tonal Fege Webwle SLEDT OG D week Bloe BOO
OU6-05 Atrermaryt ervews com {Premium Pushucan; 9/37418-9/23058 B/13718 BiRF/1A = $COx 480. 9001SG = Ten of Page ange SMH LO sete’ Bich ia oy
0310-65 Afte:marke ew? corn {Premium Puthdownt LL$9/18 214 25718 $OVUSTIG = OSWIIGG =| HAAGO. 9001S Font Page Webster $I 390,86 | weed Bloce 3
6320-03 Drak chref rontEnd com Haaren A171. SIE 7FE90 Fined Pas A Miensite $2206 30 bimenin OM
0720-02 Brak eaedFconi—nd com Rgwit UB BLS18 F20.99 Dynamat Website $3.100 imorth «tO
8120-00 frabeAndémotE nd com furte shafig 5/5/18 7AAS0 Fled Pot. A Viabaite $3.100 GO imonth 77609
DIDS drab And: romtind.com July GAGS S/LS/IE 728390 fed Son A Website 52.109 GO Aemonh ew
Q320-67 GrakeAndFrontind.com September esisig asis718 738290 Fised For A Website $3.100.00 imenyy 23.600
133 20-08 BrakeAndFrontEnd cam tlovetites 10f1/18 VO/1SPrs FIND Synamc Veebsile $1,100 90 Leronty 2x
D321 -03 BrakeArdé ranttnd com VIDEO iiay a/aiia 22/18 Vadeo Spomoantep Yichro Website $5,038.00 Ttonth 72.000
0321-02 SrabeAnd? ranté nd .cgm vided? Urober B71 /38 8/33/18 Valea Soanonikua Vuieo Wetnie 53 40? 00 Lenonth 73.000
P29G OF COUPeIM ah. com Marh ua 2/tsiis 30230 Fired Pan.B Webtute $1 100 Ds} mons 37.000
5343.05 Cauntennan ion kp Uitfla VSS/10 V2BGO Fired Pea. 4 Website 51.100 00 imoetn 27,
0850-05 Caumernan com taly 6fis12 6/14/18 7290 Byniainic VWelstite $1.100 09 J moaih 27.000
D33>-66 Covrterman.com Aupuse Isis Tesla 728296 Fucd Pos. A Website 41.160 09 rmoath 27,000
C3326) Counterman com Sepiember GLAS Bris/ia 328090 Bynamic Websue 71.100 60 Jmognin 27 O06
0335-08 Countecman.com Octoher BAS 9/14/16 300.233 Feed Dos, 8 Webste $1,300 00 Jmaath 270%
DSI OS Couniermnan con Noyeinbes Ley 1/8 WOs15/48 728090 Dynami Netsite $4,200 05 Lenenth 270K
Osa) Toanteunan Lest: PARALLAX PEDIC BFPO AB Bf23/18 FYOPIB | 7 90K70N8, 7200250 ROS Walrsire $1,100 DY iWeet aoe
Sa. Counternan com Premium Fuihdows $/21/1B-S/27/18 4/16/18 4/90/18 —_900n450,9002]50 Top of Page ‘Website §1,100 00 week Glos Ten
(380 G43 Impport-Car com arth Wye 215/18 TIB56 Dyrsemie Wedare $7.100 bo Leeerih 17,960
cuHIuM intgon-Cat tom May AfP/1B adiesie 2800) Fine Pos, & Weeate $1,106 00 Monn 3.000
O386-95 dengeget Coz uot iiely Bite ASE FISH) Fired Pon. & Website $1.10 69 1 aASrh F060
D346-56 lenpat-Cae yen Aqua FIG FWIEAB FiB9G Oenams Wey te $1106 69 4 Maasth: 47,050
$427 Impart Car com Oviodes Bf31/18 GENS FISARG Fae Pos. A We pate Pigs t Afonin a7 oon
0340 38 Impad Car tem Resembes 36/1/18 1S sad Fined Pos. 3 Werte 31.40 00 L Maren 27 000
0535.94 Impag-Car cam December arfi/tB pa/haeae PIBGE Dynsenc Meratte $1.205 i Moin 7.000
Ds4ab-ot tenpart-Cat com VIREO lure as Of yfia Vatep Spontenhip waren Websnte 34.038 06 i Ma@cih 30.000
OIAE-S? baat Caz boi VIDEO Seotemter FA2/18 BI {18 = Video Soomenth:p Veieo Website 44.207 00 J Manth 30.000
b346 03 te Review com Moargn 3nd 2715/18 ting3 Opnastec wWeanle $1.00 O09 i Ment 27,608
S3S0-B Taeflevew con May aoe 3/16/18 2a fned Pas a Websce 41206 05 2 Atomh 27900
535025 Vine Rewer Con ane Sifts Si1S/14 72059 Oy name webate $2,100 00 { Monin 27,008
956-55 THeRe riew corn vulby STRTECy esissyas PAB90 ‘aed Poy a Wedste 'y3,I0G OG iMeaw 27,900
Oss0a7 Teekay in a cont September Os BhiS/e 7218899 Bynems Webite $3,106 66 1 Monta 27.00u
Osthoa Japhevinw tom Oxtobes Gr21/i8 glarig Vary FoedPas a Website $1,109 60 1 Ment 27,000
ens *omrmantuwty > chan Cont Match 2yuyss 75748 72haGG Cyan webie $1,100 00 1 Rlgnie 45,000
0360 G: “ommngouwstecindan com Ape agi fie asisfis 72290 Fuad has. a4 Wate $1,100 00 Phacetn 435 080
DABS Taemn:o7 ob echenan com PAsy aIsS w/26038 77899 Desame Webaite S1IBO de: Leen asp
Dips Tomeno rows Te chaucian Com une SP 44k3 Sf SF8 FLRSD Flea Pasa Webpie SP cat ody Lh4 orb: AD OOo
0366-55 “ crimeanarTechnaian cot tuly ae ih Ofrafia Wass Dynan Web.te Sahat iNicren at ee,
D304 *GENPMod tw LT aghairiag gom Seqrember Spe B/s58 Te FaruPon A webs te ALAG of Letraze 43000
oaet.c: Jommomowstethneian com WEBNAR Ocwher AB BFU/LE webinar Sponsor Webinar ween SERB Lt 2D
BINSTORY Meda
Confedeuttal

EXHIBIT |
CV-2079-07-2548 MGLAUGALIN, KELLY 07/11/2019 14:42:34 PM cmMco Page 4 of 10

DAO? UnurrhoodSenvita con Heck BIR 2/15/18 738190 Faed Pos 5 Webute $1,100 OG

 

 

 

 

 

   

 
 
 
 

 

    

   

1 Manin 95,000
D970 D3 UnderhandServire com june $/1/15 Sf15/18 728690 Fixed Pes Watnite $1,400 00 Letdanth 95,005
R379 04 VingemiondSenite tam Juty afifia Gf1g/3a 728a9 Oynarnie Websyte $1,100 05 A Month 95.000
DID Vesemoadier ce com (Premiun Pusbdows) ASSIS SPER APSftB S{4/1B — 900n460, 9000140 9 Tonat rage Webnite $4,206 00 Lhagern aon
497: 2 tinderhuadSe-wite com ¥ Of Octcber BAf18 Bad Vaden Snorsoaha Video Webate $4397 oD 1 Marah 2 OR
Total Net Media Cost: $70,759.95
haope ee <c : = == air SEPT Iy
sada hl ell mee cae cee
Send involpes To;
HISTORY Media Contact: Sean jareck TFI Enviston. Inc. Contract: Catherine Smuth
1776 Broadway Sulte 1610 Phone: 212.246.5520 131 Westport Avenue Phone: 203.645.0700 130
New York, N¥ 10019 Email: sJareckiPh fstory.com Norwalk, CT 06853 Emall: fatherine@ thenvisian com
Ae ponte Taek coon ieee 5 Ea eran an ise ee

     

 

 

SIN pp a eee ot Soo
by ihe Materials Due Dare listed above unites; otherwise ipecified

oy ahaa “3 ss x = . Se ete i Nip allo
Alareeials Maternal far each sadividual inerteon will be sent dreclly from Lhe advertiser to the publisher

SERIE SE, AM invorces anyst be send 10 HHSTORY atedsa only at the addres: atove and NOT to advertiser, include IO Rammbher on aif void as, otherwise invaic & will be sent back without processing

Bates feemy uN STOAY tdedia atls arity as un agent far the advertiser anid does nol guarantee payMien| from the advertiser whois ‘olely resnonyitte luc payasent af Us sarder, bell STORY Media will teil
the advertiser and, vpoo resect of payment due, yall rome the enayst fue te media vender upon payment duedate MH hdlGTOHT Media does nots ce éve Payment from the adyeriuser Before the

Met esi, Dug Dal, then R may cance th order lromed-arely upon neice and withoul fusther obligation to publisher Th (isu aonetime asider onry ara MISTORY Media may change. madJyat
raniel any ar gil ports Of 1hus Ow thaut penalty upon weitlen marice [via emai, facil mite, of ovewise) to publisher an oF prier ta space clowng sad will have ng hivthe: obligation to publishes Any
yaauthonied or acorrec( oecions will be the respons lety al the medsa vendor and nat hisSTGRY Madia or advert see rhe arfveeHseuent suas incerrectty dive to anv daait of tie media verdus
anther Pill STORY Media noe advertiser sha | becespansible for payment ior the advertisement By accepling Uhir IG, the rend 9 -endar wrderstands anu agrors to be bound tyr ot terns and condltias,
contanedin thintO do verba: agreements ate racognited by theparties Thisisthecamoteeand erciutiveundentaa ding of the parties with reed) ke thu Uansact aa facsen deat other cos es
shalt be considered as areginais, No add.tigna. a contacting ee msin any agher documents or coeresnondence thall app ¥

HISTORY Fae
Confulaningt
CV-2019-07-2548 MCLAUGHLIN, KELLY 07/11/2019 14:42:34 PM GMCO Page 5 of 10

 

 

 

 

Fray
nu cSTORY | mepia MIF |envasion..
1776 Groadway | Suite 110 | New York, NY | 10019 RET

he itt —- eee rep te a ]

Orcier Ref. #: SMPBABLI2017 Bate: 12/23/17
Advertizer: Suandard Motor Products Vendor  Babtos Media, inc.
Contact: Sean Jareck Contec = hte Malesk!
Prpnes 202,206,9520 Phone: 320-670-1236 2289
Email: shreck@Nihtory.com Email: mmaleski@babcos. com

See Media Plan incorporated Herein For Detalls On Ad Placement.

Payment Oue Gate: Net 30 Days
Totel Payment Dus: $10,285.00

HISTORY Authorized Signature: t f ths, Wee 4
Te

or

 

 

 

 

 

 

 

 

 

 

on emereachethews Dally C258000.G%,erenc . eo
1OSMP2018030-01 wieieuiyis vans Cickahry UAL Pos. 6 igus $1,30000 we b Block R200
aftermarketNews 3801250 PG, GI, or PNG u
1OSMP2019031-01 ici evasamer VEAG-UIMIN TOT 12s2B/AT Gich-thew URE Post Opie! = $4, 8tO0 Ale p-evst bieck - 36.000
ohermphetNews 2005750 9G, GIF, oF PNG uu
IOSMP2018O31-02 ‘ Newsletter LAGAMI/IYIE = «12/28/17 usta ‘Cilehteeu URL Pen) Oigteat $0.00 Ne Daweek Black - 16.000
(OBMPZOICOWO-O) «— Aftermgrhetews toms Lewy 1aIwyviF = 32/22/17 Tasso Oo Digi? $1.200-90 ale 1-Manth 42,000 o
1050P20180320-01  GrakedadProntind.com Sprusry IO az LT T3080 oa.8 Oigna’ $1,20000 Wo 3-Montis 37,000 va
Brake 6 Pront End 2006780 JPG, GIF, of PAG - : wo
1OS@P2016D32-01 Hewsietior WOSLRL/RESIB LaLa? = LayzayL? Clck-thry URE Posi Digital «$2, 100.00 aja 1-Week (Bon) 24,068
(QSPhP2018DI30-00 Countermaa com denyery fly = -4yadzlt Titsts Dynan Otena’: $2,300.00 nfa l-Month 47,000 _
Countermas cam Porahan: P00a) 000 A
1OSHP2018D310-10 é " Mia =a? use Sere) thru 2005296 wt Ags Signal $2,200.00 ne i-Weet 3.000 _
1OSMP2616D340-0} tmport-Car.com lemuary ABAGIIT Ba 7730 Pou a Olguat $1,00000 wa iMac 33,000 ‘
1OSMP201GD35-0) Tee Review Newsletter fave LUMI? NAAR 0D bos. 2 Digital $iLr0a.00 wa I-Manth 12,02
10504°20100350-01 Toetieview.com Jetway wafyly8aza17 Feaxto Pos A Digi $1,100.00 No a-Month 77,000
Yadernsed Setuite 3006250 9G, GIF, ge PAG ‘ .
1OSHP20 10037-01 YASAG-1/21/3H = 1DFAR/37 Mee ‘Cigh-wru URL Paw.2 Cligtsl $1,100.00 ie L-Weeh Ging 6 7087
Fatal Net Masta Cost: $19,245.60
a bee Pal hh attr = Pre " Pre
xj i (3 eae | |
Send lovolees To: Conashre Aeroey;
HISTOR Media Contact: Swan dareck TRI Crvviston, bic. Contec: Catherine Swah
1776 Brosdway Suite 1610 Phone: 712.286.9870 411 Westport Avenve = Phane: 203.945.0700 £10
New Verh, NY 10015 Omatk sfarech@hityiory.nom sorwalk, CT 06933 Ematls eather ne@tfemnsion.cam
3 [a Hs Tare vr ee Ta . 4s ST
fa De. ez ee = Pega PRPS SRS Re Soe pe ona eae ee i SRE SEF er tier lal

 

 

OT Siac te cash ndiotiedl rion ol or wee ate Seema te ea sciaes by the Matern Due Owe Vial eck bows whee ciherenay ceactied
fovules), Al voices musi be vent to hIRSTOAY Modis only ot the addrets above snd NOT 19 edvertne’ include FO Mumba; on all Invoices, otherwise invoice will be sant bach without processiag.

Daher Terma, CueSTORY Mardis acts only 44 an agent lor the advertiser end dows not guarentee payraent from the advertiser, who 11 solely cesponadle sor payment of this order WESTORY Media will bil the advertiser and, upon
recept of payment dus, will semit the amount dug Ep media vendor vpon payment due date HIMASTORY Media does nat recelva payment trom the sovievtisny before the Maverials Dug Oate, Kher H may cence! ites order Immacately

 

 

 

upon noted sruf edtieout huthes obligation te pybluher Thy POs for a arse shen i Order ony. Any dor will be the rebp V Of the media vedor Wid Mot HIBTORY Medls or atvertiver “
the etvertinement rund incorrectly dus to any (euk of she media weador neither AAETGAT Medie nor shan be tor ter tht echatth by 9 this PO, che enpala vendor understands ond agiees
te be bound ty 31 terms ond nth PO. Np verbal agi ue y the parties, This os The complete 4d axchitve oodarmianding of the parties wath seapert ta thes Iransection. Feestomie oF pther

Copies thal be condddered 93 originals. No edddiandl of conflicting Lerma tn ump ether documents of correapondence ghd apply

EXHIBIT
CV-2019-07-2548

MCLAUGHLIN, KELLY cmMco

O7/11/2019 14:42:34 PM

Page 6 of 10

wits STORY | MEDIA

1776 Broadway | Sulie 1620 | New York, NY | 10015

 

TFI| envision...

eel

      

PY CE TY KR

 

 

 

   

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

- IST a =
ae Sear 2
Order Rel. #: SMPRABO1IONB ate: 417s
Advertiser: Standard Motor Products Vender, —Babeas Metila, inc,
Contact: Sean Jateck, Contact; = Mike Malest
Fireno: 222.246.5820 Prone; = 390-670-12341219
Eat: sareck@hithory.com Emath emalesk: Pbabcos.com
See Media Plan Incorporated Herein For Detalls On Ad Placement.
Payment Dus Osta: Net 30 Days
Total Payment Due: $17,323.00
.
AMISTORY Authodized Signature: alee ee.
renal 77 a a aor St
ee eT
me. : COG 5 ORE Te
030-82 “stermarsetent Oy neieenee Mie 28 cosse0 Clonal — 1,800.09 - ae ~~ 0,200
pracy SRennemertions Gobet nyiezisrie | RN WANS 2000268 tout Dieta = 41,100.00 _ peweet Bock  ""~—=«M6.000
paige | Remmarnettews Gime yesb22eid ISR aE 3000289 Poa, 1 Digtud = g.00 ~ geweet Block 7,0
AftermarhetNews.com Pushdown:
0210-01 ‘premium pushdown) -720/18-1/4/28 1/22/18 27588 gogresy poeesso Teel Page = Digitat $1,100.00 - Lween Goch 18,000 wo
przez A A From Gavieaiane verte sieved roozso RTE MALT ional 41,100.00 i 1Week (Tuy 4,085
0320-02 BrakeAndFrontind.com = Reorusty afte 1S/10 2oee90 Byram = ighal = $100.09 Tmonth «27,000 —
812-01 CountermanMewslener 16/62/2036 /LE/IB 2/1/48 yoar7$0 Pos. 4 Dighet $1,100.00 ~ sweeps 7 —SCO4,000
0390-02 Counterman.com February w2ie 418/18 728x390 Oyramc Dignal =: 9, 100.00 ” i momn 27,000 “=
034003 Import-Car.com February wane nie PABA Dynamic Digtat =. 41,100.00 - 1 Month 37,000 -_
035-02 Tre Review Nensietier = Februry IRB USB 3000250 rons 4 ignet —9,100.00 =~ 1 Monin — 17,76
0790-02 Tirwheview.com Fepeuary wane Wns 720790 fon. Bitte! $1,100.00 “= iMontn 27,0000 =
oa7-07 — Usemeneerte — USeTIIB «VIB B/G =——3000280 Poe. igita 41,100.00 ~ Sweek Bloch == 78,989
ox7.o3 Untamed Service aReEsane = y2ge EIB 200380 vos. Forge 41.100.90 ~ Fweek Boch 28,382
BII-01 UngerncodSarichcom = PeDruary vee (lane 770390 Dyamig Digna 41,100.00 _ iMonth = 5,009 wee
734-01 ImoortGar fabruay vane yams pac ee ear? pnt $3,080.00 yess au Fk 27,075 ow
‘Tite Hetue; Winker =
P35-01 Tire Review fearuary vias awe aac ee catees, «= Pint «$3,080.00 i Tres «Tie Servica 1 22,2280 ow
S304: Rotation 7
Toul Hat Media Cott: $17,323.00
[eccEneT AR elas COAL ene Dee On Deh eiaet ne Ter ee eee sear]
Saad (nvotes Yo;
MMASTORY Media Contact: Sean Jarack The Envision, inc. Gooucn Catherine Smalth
$776 Groadwog Suite 1630 Phone: 217 246.5520 131 Westport Avenue Phen: 203.248.0700 110
New Yort, NY 10015 mal: Yareck@pinary.com Norwatk, CT 06851 Ermat: Catherine @ Uigawigian pom
= = = = Tor SS oa are Sto
if ase ree ee iat geese sa Waladey 0 peat ene }

 

 

 

Mguediady Moterion fer sock Bada hentener in eetaeny en oeteenee beeen one Stn Reet
Lowney, AR Mnvoices mnust be seat ta tSTOAY Media only a1 the eddrgss above and NOT lo aGvetittier lacude PO Number 6n all nvortes, otheruley onvoice wit be sant Qask withoul protesag.

Dither Tete; NESTOR Media bes only a$ an agent for the adv from the hon solely Ne tor hes onder Minds wel bill ttre advertiogs and, upon recemt of
Sayer due, wil rewnt the emount dus torent vender upon payment doe cite. M NAISTORY Media doet not receive paymam froma the edveriicer belare the Materia Gur One, | (hen 8 may conurl thts onder imenegutely upan neice and
without further obhgation to publisher This PO Is for a ene time t Any rd or Horn will be the finliry of the medls-vrsdas and not hRISTORY Maeda of adeertiter if (he agventhenent cunt
incorrectly dup te $47 fut of ihe medig vender agliher hESTORY Media noe gratl be reap. le lorthe wh peng this FG, the media vender underttand, and agrets 15 bq bound by alt teres and
Tondtions Conmawadin thus PO, Ho vevbal agreements ore seeogntied by the parties. This is ihe complete and tectusive eruleftanding oi the sertles withhsetpect tp chin crenkactlen beruimile ow other caples thatl be conitdered a3 eciginaly
Na sddatanad or coethcting trem Is any other Gocuments of corrmpengents sha} apply

 

GATOR dts E
CV-2019-07-2548 MCLAUGHLIN, KELLY

niILLSTORY | MEDIA

1776 Broadway | Suite 1610 | New York, NY } 10019

07/11/2019 14:42:34 PM

cmco Page 7 of 10

@ TF! | envision...

SLA ee a ee

   

TINSERTION ORDER

 

 
 
 
 

IEWSLETTER'PLACER

Order Ref. #: SMPBABD20518-2 Oste: 2/5/18 Revised
Advertber: Standard Motor Products Vendor: Baboox Media, Inc.
Contect: Sean lereck Contact: Mike Moleski

Phone: 212.266.5520 Phone: 330-670-1234 2239
Email Sareck@hitstory.com Email: mmaleski@babeox.corn

See Media Plan incorporated Herein For Details On Ad Placement.

Payment Due Date: Net 30 Days
Total Payment Que: $68,255.00
% GC ,

bHISTORY Authorked Signature:

 

le ;

a?

Guateds jienet) bien]
coe Ly mo gti |

   

 

 

 

 

s30-09 QuAttanes 60510 or Text od $1200.09 Ix dweek Minch = 6,950
010-08 aflerma rhetiews Ooty Nawsletins HUIPMISAD ajuis @iijis MStiorlead = Pos.6 = Newslattar «= SU20000 «le 2wenk Micch = 0,200
o30-05 farm rkethews Oedy Newslation GLURSIGNI8 yuu 5/15/48 COSS0urTemad Pos.9 Newsletter 5120000 ix I-wesk Mach 6,900
030-06 sRarmatvethiows Osby Mawsiethas TABLE P/31/13 fas ja S/2WIE BOSRDorlextad Fe3.6 Newsletter $3,100.00 En dweeh itech § = 0,00
030-07 shecnathatNews Dady Newaleter HIGH D-RsO/18 anys ay/aisis COSRierTeted §=— 908.0 Newsletter «= $1,100.00 9 iz 2-week Block «0,200
020-08 shennarkatNews Daly Mevaletins §=—|-1O/IG/L-IOSL/IE WTA wire GOhgdortexted = Pos. 4 Newsletter «$1,100.00 ts Qeweek Bich = 8300
. Mawsioter IVI sos a orTened — Pas.10  Newtleter $1.20000 ix T-week Minch L200
03305 aternstkettew! GickslNewsletiar «= CAVLARAIE/SS) ye ya 350m Texted «Po. ewiletlar «= $1,300.00 da Seek Boch §=— 16.000
033-08 ahermorkethews GiobslMewtettes § §=sQatiewtsees Gh 1/26/18 yay Meorfested for.1 Newsletter so.c0 1a 2week@och 18,000
03109 aftgrmoc others Global Mewiietter 4/9 b0-4/19/18 avy ysis WOWerTessd = Fou 1 Newsietter «= $1,100.00 Is week @inck = 8000
031-08 oftermarkettiews Global Newsletter A/CABAI0O/18 wresia anya HBO Toned Port Newsletter $0.00 Ls 2oweek Block = 26,000
03109 efinrmametNews Global Newsletter syyre-syasyie a/78 4217/40 = WeaiSGorlemted = Po 1 Newsletter §=— $1,100.00 Lx 2eweek Mich = 16,000
033-10 sharmanattiews Gobel Hewletter S/18/10-5/3108 aye wine 30s1orlemed = Fos. Newletter #00 ix d-work Binch 16,000
O11 aftunmashetitews Global Newsletter G/A/te-8s15/18 vuia SIS/10 = 800aDorletss = Pon) = Newsletter «= $1,200.00 tz Jewreek Biock §=— 16,000
034-12 oftarmametitews Glokalnewslatter Gs28/10-6/30/18 Siu oie 300usorlekeé =P. 2 Newsletter som Lx Dweek Bock = 16,009
033.23 afenmashewews Global Hewslettet UMIDI/AS/AT ayia /U/EL = 00a crTested «Pos. Newsletter «= $1,300.00 9 is 2weekMinck © 26,000
31-14 ‘oftsrmarkeiNews Glohat Hewcletier TAG/G-FAYIS essa TW Wasoorlened Fad Noewsletier sooo ta Zweek@lock © $5,000
cys aturmanstNew Global Hewsietter PUIG IE wpb Tresie 3G erlered Pot  Newilettes $110000 {i 2-unek Meck 98,000
eats aftennasbatews Global Newslecar WA6/18-2/38 TAME ann B0WaOorleted Poul Hewiletier $0.00 is Peek Mock = 16,000
Oat-i? ahennameritews Global Kewelatier SANTOS wun HSU = BWTTSorteted = Poe. 2 Newilerigr «= SN.I0RO0 | a 2eweek Mock «=| 15000
Ost-48 afvermashatNews Global Newslatiar IN O-N/9010 witha Q//16 = SOOeGerTetad §=«— Pon. Newsletter 1.0 Ls T-week Mlock 16,900
034-13 shenmadeitews Giokal Rawslatior LOPE /E-50F 15/168 wala alesis 3OSO ar Teed fond Newsletter $3,100.00 Ls 2-weekMinck © 96,000
091-20 tormaceiNews Globe! fewslatter = 0/16/10-10/91/18 O17/18 woyiss8 S0n250erfened fort  Newileter $0.00 ts 2eweet Boch = 360K)
034-23 aharmarkeiNews Global Newsletier =| 11/1/18-22/15/18 IOI TO/IS/1G = 10ND arFexted = Pos. 2 Newsletter «= STOOD he S-week Mick §=©— 96.000
034-22 bhereatke aw: Glabal Kawilatuar Vas 18/28-51/S0V 8 SOs 6718 1yafls WowsNoriamad =o} = Newyletio+n $0.00 Us Jeweek Bit = 16.000
035-23 ahermacketvews GiobalNewiatlar = 42/0 /48-32/18/18 asi UVASTIG = «30ND erlened = Pek) Newalemar | ($1,300.00 J-week Bich «= (6,000
033-24 afermarketitews Giobal Newser 12/16/10-22/31/58 1/igsia 48 300s7SOarTertad Pcs. 1 Newsletter §a.o0 in 2vrtak Biocs 16,000
032-03 Qale & Front End Newstatiar EVUINYIEG = (La wzeta WRBtered Pos.d Newsletter $1100.00 1WeekiMon) 24,065
03208 Wobe & Front Cad Newsiener A/2/1S-4/0f 5 3/5/18 were W0us0 oriented = Feed = Newsletter «= $1,300.00 Ween(Mon) = - 24,065
032-05 Wake E Frant End Newiietier APOPLB-S/GrbO afwis afiQj18 = ONSOortenad = Pon. 1 Newsletters «$1,100.00 = i-WeehiMoa} = (24065
03245 Srake & Front End Neastetter GAMIOG IIE sflafia SIIB = $OOuSOorTenad = Pos. ewsletlay «= $1,100.00 9 -Week{Mon) = 24,088
032-07 Beate & Front Ead Newsletter TAG AG-TIIAS Grate aie RWG Tedad «Pol Newleties § $1,100.00 9 -Wesk(Mon} =—-24,055
o3208 Beate & Fount [nd Hewsletier 20/10 BfAGIE yaa wef SOQerserletad Pol tlewiletier § S).100G0 L-WeekiMoa) 24,085
03209 Wake & Frost End Newslener 9/2048 BEB ways QG/IN/1N == BOTSDerfetad =o 1 ewnletier «= $1,100.00 L-WaekiMon} «25085
632-10 Brake & Feces Eed Newsietes Wry E-WIV ES aris serie WhHOaieded M2 Mewsleter 51.100.00 i-WeekiMon) 24,065
32-14 Grake & Frpra tnd Mewsletier 20/25/4810 /a1/16 iw wosLAS WRGoTemed «Po 2 Waweletu = 51,100.00 Week (Mon) «= - 24085
37-12 Boke & From fred Newsletter L/W IBAL/ 1/35 8 1W3/10 koe Tenes fos, Cuwaletiar  §1.)00.00 —2-Week (Mon) —- 74.065
023-07 Counterman Hewslettes ees fee Vials =—- WSGorleted = Pan. 7 = Newletter «= S.100.00 «Ix 2-woek Block 24000
032-03 Kounterrea tewslettet a/U Asie Ue afisne WHMOoTemed Pod Newsletter $1,100.00 x Zeweek Bock = 24/000
1304 Countermonitewnlatior GAG 3/16 {1a afais Weiwwarlegad fu.2 9 Mewierner «= $1,100.00 ls 2-weekNinck «= 24000
oss Countemnun Hewiietier S/L/IDS/ISIS apne ais Wes orleted Po 2 Newslene $1,200.00 ln Pweek Mitch 34,000
bilo Countennantiowsictet S#IO/1E-S/9 1B aan s/yis ROrMdoTensd «fon 2 = Mewsletier «= $1,100.00 ks Jewyek Rinck §=©=4 000
£3307 Courterman Hawsletar &/1/18-4/15/38 sre sie S020 femad «Pon. «= Newsletior «= $:1.100.00 in F-weel Bick = (28.000
3-8 Counterman Newletter G/1G/2E-G/30738 SAE ein 3D0aISHorleted Po.l  Newiettar $7,)00.00 la P-week Black 26000
093409 Counterman tvewsletter Ge /3Vis eisyi8 ae Nederleted Fon. Newsletter $1100.00 ts DweykAioch §=624000
p3aiD CourhermanNewsienar wignbenAyis Wiehe osisie Weasdorleted Fori Mewsletter $110000 1 lweekBinck 24000
633-11 Countarman Newsletter ‘af1Gs1E-9730/18 ales a3ijie 300a20erfested Foci Newletter $110000 x dweekBinck 24200
033-12 Counterman Newsletter tOf16/18-10/5128 oirsie wus 30Oer feted Poel $1200.00 ix 2-week Block 24400
O3441 benportCar Hewrsletter e& yine aye 8 oleded @a2 Newtaner $1,00000  lweekBick 21408
oM-o2 tenporCar Newsletter Dewalt» Weis Mize WOOusdorteted Pos} «Newserer «= $1,000.00 = week Bich «= - EAB
034-03 importCar Nawstettar af laefis S/S/iz wie/se BOOS Teed Pax.i  Newsielter $1,000.00 I week Block mA
34-08 lenpontCat Newaletter YW AIS a2 18 47910 300250orleded Parl  Mewsletier $1,000.00 Sweek@ack = 21418
ones IenportCar Newsletter S/S-S/LI 16 snes a3 TOW orlesed Po) Newsletter $3,000.00 Tweek Boek 2A
034-06 tenportCar Newalenat Ofafeesigris snes s2vis JOaSorlened Pend Newtletiay $2,00000 west Boch = 21415
DRSTORY Matta
Contisental
i —
EXHIBIT
CV-2019-07-2548

MULAUGHLIN, KELLY

 

 

 

 

 

on IoortCar Newsletter Gy 17a8-e/2afia 5faq/sa esajua
on InmportGas Newsbertaar TELESIS elise a25ius
out ImponCar Mevtletter a iyvit-aioa WARM 7Aoe
034-10 Innporttar Newletter ofafie-asay ie wert 20718
034-1) (empornttes Hewslener Maeseeeyayun 0/27/18 HIE
ma4-12 (mnportar Hewstater 10/1S/18- MO ZU/E annie rqyiyss
634-13 lemportCon Frerslertes 10f/a9f18-1af 30 19/1/16 10/35/18
om ‘ Mewslener MB1/01/ 08 10/8/18 wane
035-09 ‘Tre Review Havaletter Apt Yue yisHe
035-04 Tiem Rawle Bererslentes Moy aja anesie
DAS Tang Reviews Hewaleter uy we wise
OlS-06 ‘Tin baview Hewsiraes Auger yan WIS
03s-07 ‘Tin Ravine Apes Sepmemtar aye asia
03S08 Ten Nevins Rewriter Gaobes gaijin 9/34/18
DI6-0) Tornerow's Tech Newsleties Apa ysis wisi
DI6-02 Tornormw's Tech hewelettet May ajzia apie/ie
16-03 Tomonre’s Tech Nawsletier une sana WIB/e
036-04 Tamonne's Tech Nevesletior Seprember wie wisyi8
03505 Jorncarow's Tech Newsletter Ltt 18/10
007-04 Undeehond Service Hemlener AA1GS-N2WAG Wise 3/26/10
097-05 Undarhood Service Newsletter SAARS/IIA aes ai
037-06 Undechood Service Newsletear 6fape-snoe sjafe sane
097-97 Undethood Service Hewslatter 1/2 38-7/29/18 esate Wwe
097-08 ‘Underhood Service Wevalerter aja waw ae
037-08 Unda rhood Serves Newsletter gsiryie-a/2eie ayia ayn
097-10 Undethood Service Meviletter 10/19/18-10/21/18 sfiayia $/24718
037-13 Undethood Service Newilatess s0/2S/b aps SHIMI8 ioserAR
037-12 Undethood Servica Mewnletier IMIS Loyiafis was
037-33 Underhoad Sarvke Mewileteet 19/36/16-32/2718 1a/meyia 1ySie
97-14 Undarhood Service Newshetter INN W-IE ais ivafie
Toral Net Metie Cast: $48,255.00

E c= Ee ¢ a aay ses

Sine invoices To;

HISTORY Madia Contact: Sean lececk

1776 Broadway Sulte 1610 Phone: 212.246.5510

New York, NY 10019 Emali: sfareck@hitistory.com

 
 

Lovoless: 41 Ievolees mux be sant to hHISTORY Med.e only at the address abova and NOT to edvertiuar. Include tO Number on at! Invoices, otherwise involce wi-! be sent back without

processing.

07/11/2019 14:42:34 PM

 

 

CcmcO Page 8 of 70
300a2Worlemad = Pas.3 0 awiletter = $1,000.00 Dweek dimes nau
WOasb0erleted Fes. | Newletter = $1,000.00 Swock Bicoch 71418
30m7Oerlexteg «Pas. 2 = awslemer «= $1,000.00 weak Back ma
S0Q2crleted = fos.1 «= Mewilettar «= $1,000.00 lweek Bicack aaa
WOIorledes Pox i Mewstettar $100000 i week Baset atar
20erlede¢ = «Por 2 Newsletter «6110000 J week Bleak JL Ala
Masarlemat Po.2 Hewslener $1,100.00 lwoek Bach D4
Mo2s0eTemed Pos.2 Miwsletter $1,100.00 Lweeh Block aia
WOcsherleted = Fen7 Newsletter $7,100.00 iMonth 17,262
20dxdorTested fos.7 Mewsletiar $3,100.00 1 Monte Uv.762
S300e250erTetad = Pes.5 | Maweletter «= $1,100.00 1 Mentha 17,362
BOs Tevted = Pos.2 8 Newsletter = SLO 1 Monty $7762
Rodeo Temed = Por.2 = Mewslgusr = $1,100.00 iMenth 17,762
WOdaMHerlestad Pos] howslenier 1,100.60 Moth 32,
BOH0rTesed foe.d Mawiletar $1,100.00 i Meth 36.000
Mttiborletted § FouS Newsleuer $1,100.00 i Mom 16900
DOmDerlested «Pas. ) Meeriletter «= -9),30000 Math 36000
300r250q Texted =P. 2 Neeriletar = $1,100.00 i Menthy ab nao
S0atidov Tested Pos.) Nawaletiey $1,100.00 IMoth 36,000
3OQazSorleriad Fos.t Aewilettes $1,100.00 i week Bigch 30292
BOO ee losted = Pos.2 «= Nawiletter §=—-$1.100.00 Lweek Biogk 28380
S00 a temed Poh 8 Mewslener © $1,100.00 lweek Bork 20382
300a3$0prTemad = =6Pou.) |= Newsletter = «$3,300.00 lweek Boek 70a
300250 er tamed = Pond «= Mewsletier «= «$3,300.00 Jweeh Block 24342
30Ca60ortasted = Pos.2 = awelener = $1,100.00 week Bock 14302
WaOoerTeaed = «Fog. 2 — Mewsletier §=—-§1,300.00 week Bieach 2083
WMO Temed Posi «Newletter «= $1,200.00 b week Black 22.382
A002SGortemad = Poa? Newsletter $3,300.00 S week Mack 7aMz
IMasCerlesed food Newsletter § $1100.00 week Black 22
30Ca7rWerletat Fos.1 Newsletter $1,100.00 Jweak Bost Fie]

 

 

‘TFI Envision, tine.
111 Wastpart Avenue
Nonwatk, CY O6851

Comace = Catharine Sraith
Phong: 203 845.0700 210
cathertne@tiemisian.com

Emalk:

 

Material. Materl ts be - AST cacronnoeaa oe ereacna eta bee

Maree othenalie specified

   

Other Terms: hilkSTORY Media acts onty as anagent bor the edvert.ser ond does Rat guarentee payment from the odvertiser, who ts solely responsible for peyment of this arder, hit STORY Media
‘will bill the advestiser and, upon recel pl of payment due, will remit the emount due to media vendor upon pryment dus date. I hWISTORY Mediadoe: not receive payment from the edvertiser
before the Materlets Ova Date, then It may cence! thin order imimedistely upon noticeand without further obligatian to publisher. ThislO:sfor sanatime order only end NH.STORY Maca muy
change, modify or cancel eny Or &) partrof this [Owithoul penalty upon written notice (vie emall, facsimile, or otherwiea] to pub'ither on or puter to space ctoning and wi! have no further
obtigation to qublither, Any unauthorlad or Incarrect tnsertions will be the responsibility ofthe radia vendor end not HIASTORY Medieor advertiser, if the advertisement runs correctly
due to any fault of themadis vendor neither HISTORY Media nat advertiser shall ba responslaie for payment dor the advertisement. By accepting thas ID, the mad.a vendor understands and
agrees to ba bound by olf termu and conditions contained in thisiO. No verbal egreementsare recognized by the parties, Thisds thecomploteand exclusive understanding of the pasties wth
rexpect to this Transaction. Facsimile or other coptes ehali be considered aa originals. No additions ar confilcting terms in any other documents or correspondence shall apply

 

WESTORY Media
Conidennat
CV-2019-07-2548 MCLAUGHLIN, KELLY 07/11/2019 14:42:34 PM CMCO Page 9 of 10

WILLS TORY [Mr pes @ ¥FI/ envisson..

L776 Broadway | Suite 1510 i Mew Yor, NY | E9GIg

        

 

 

 

 

 

   

 

 

 

 

  

 

  

 

 

   

   

 

   

 

 

ag ae ey rhage gage: : et
sareene Sten mary
Tate ae an Lirica? 5 t
Ordar Ref. $MPBABDIOSIS 4 fate PPO SE Ravked
Advurtiver: Suiadad Motor P oducts vendor, Babee Mocs, lex
fontad: Sean Joreck Zyztacd. She haesh
Phone. 1} 246 5820 Phone 330 12 [235 e219
Esa Hareck@abistary corn trail onrta’ eth -Eipalins aon
See Media Plan Incorporated Hacuin For Deltas On Ad Placement
Payment Que Gate Net 30 Bays
Total Paymens Due S678 23
HlESTORY Authorized Signature’ ‘CO
10a twas {Ron = Space| Mita nae - Gite Rede Gf
vasarpaois (VMRiON/Pecoment craig aad vax cahiggion: Ca Hibes Merrie es
ver edrta tapes hres FFF gs aucarte ree Goce sare g Va ge ayy ya 3 Haga
Rove ber f CA SHO Torte! tad
7 Bremer 1 7 . Cosette Vere ges Caw
Pee, AAPL S Printext Okt BST te He Pay q ’ 33m
" deer raed 5 “ ONSHE Etec! Boot e 0s
nal NPL T Siew faeig + Oepobe $1 SS ce sages VAL Corners aga Pintdretals Cacoute finery fouat eR et 1 ‘ona
Tae e Sponge? famevtars Pew Ss | pests i atge GMM beset er teed
» anode beserg sty fo toee
ero " tot . : 4 a Se saa" 2 feptier. “en + S¥SBr
a ate G retens Se Beeee SERS ns cape Tomer bees $s Spena ecg enert erterawe ht ney S198:
Cypee tt syReng EL dared .
tl op ‘ FI thes pass tal) Mt a 3 mp TRS Yeu BADE 2
16 bane & beer Baste rhe Orafe wala iad GA THE Fron of Bege SpS OD Brae tus ctonste COP TEMS You BAD re 1 ye,
pugs Bratad Pwateet Guster wy ee orone pattioen! a Spereg ta Senea ay pers, 990 Brvt ras Coes TG ee Gain Ce ea Bete ! aot
, : - ER SRP Iron: of been Pat en +
Pups Countetse4 she Yt t wages gar gtoer *e Vesany ies Ctarat $4200 heine a her Cure hs eererte farrat 4 yee
. , _ . Caan Ort wf Poet Pemestal mon Brake tscen tar: park .
Fypes esha ee rere yyaie Lb pat Copeite Srrag ala lea ad Sino Peg as Groue Get i ener ie sherreaer” : tate
. OP BP 1 oF hos . doe ves Peter Razah TOK,
ree Lense tee a an Yroes ras PR Petes Srameie Saree tice Sotas Spevschscee rede sa
Tt fee? Oreet ote
Pubes qatar st dais re teil ee # naar sper t "ax Ce en ee red we
shame a Pde. gg,
. Sante tuae .
Ct hom ’ see saan ae GAL CH Lett oes naze hee
wo a serestes EE sates ee cis ‘ rte ae
habe tenet
whee msl eta yet hats he hee 7a a toe 1
he Bem ae, wet ast
pues ae lee PT oar) i Chart mp ah wa apo waka Lat OME
. “~* . 7 Sh hePd we ot bow tensed pec bts Bn
rags tar ether ama wettit ae Crt eg Meta TRE Sigpwecypare Sewer e TENS tere bo
. ~ . . CP RRA te Bett nate ,
ay trey
pyle: tee kev en Segst assyes Pay Drm SESE ey bouese tect 737 ed
anlels Us cogre
— a Trak 30 TP Lore ieee Seaton We Sects perectlee pe (euch Teas,
srobane Tes ieee teow WINE Pat Behan: SEK "0 3
oe) ae ' 3 mbes b3 pages 5 Merve 192 dg Tews SRLS Tee Pred ant . Beet
SEL "ae Feuae Areeher reaghea | gular on! TERIOR PATS (02 GH Bev gI5 7 SERU BA ress Paw ees Gee TER LEN IOTL 1 oad
apten jt zares
Pager So nemee 3 eh hte Sar % Gomreser Bevo guts Tate: Ergeetern Mherrarierteevaiennssters t aA
6.0 Ono Sipe = ch hen
A. gM toe aw er we Copponte Vpg uke Lena ttn oo Sorat Eg Od Weta re Th Apea fee gt TE 1 a2 Ese
CHAE trae of Rome rar
Bo beod ees ute me ER rete a Sometesewauta leek lg, beter memi ca Poa TELS Sampacs oe TIt8 Tey 1
CPRAS frort cl back Vase
Ayer ar tres aie eatha ce “epette Sr ged ee ner Byelretery ter Fate nag ata. etet
‘ . mete Bethe tor, Bere ~ :
#2 bende mad Sos be Jetta: sane eC [tere Gromer deere i lal % :

 

sie see Be

 

 

Total met Made tort | S68 Fae 2)

 

 

   

ST fs “t ad Ase
Send leveires To:
+ fiSTSAY Reedie Contact: Sega baieck FFE Eenahon, fine Comer: Catherine South
L7 PS Beesdway Hite 1GID Phone: 17246653) ELL Westaut Aveage =| Pine 704 B35 OF Mia th
New Fouk, Se OTIS . Emak: arch D tillitery core trornath. C7 0659) tan: <ather ne @ thenatites (pen

i

Seti her ee

  

   

ord

 

i ie
pode cst, uber “iene vagus ohoeitg icine nike Gnoe hte lasereahs Sine Pare Wet sboseun eselner a: a rht

ge teat beers ASE TRY Bleteue ga Beaders ete edar sia too mteet: sat cig) Oh bane Gdn thet meted an Phe vert arb int

 

TPIT eS

 

      

    
  

 

weer TT Nee eee tee eet ager her ol arven ae atioksact gue ena pay erst Sembee or eat afar oserenteith pode nelbteehbedive 1D tlie eleer tae ee
wathe Be, pe Re Me EE wate Peet Son ne ee ed Huai § GAG ew a oenct te @S ee bor tReet ett trie the lad erat Ceare tte mapronren te y

   

woe wee oe te rh at the LL fatane pattetee Vill it awne! Se ordee amy 44

 

MSHI ee 8 ergr nah tenetate ot atoah elena»

 

TA pew ye wong Het

      
   

 

tat bee a TE 3 2 z : rite toprgia es tocar fathead gg oo ohh 3 oe Bt edo ge aN sbethstepet at. bt, shire aces tore ot
-h to ohe wort baat ete um te’ ee nae Grae wa. RD og tes Pen ae his for sce Cfo feet am term Bearceol ng
Cyr tet Ae edie Pigervic he Poe a fer verd” ue fot st oo To bare ee phe comet oe TRS INE RE Bean el bed Ee ead nee
Mh pel OFAN OH Eg re en ares abe ermadee arene Oh wate 5 tht Cemagepe dake tt athe male

oe EYHIRIT
Cv-2019-07-2548 MCLAUGHLIN, KELLY O7/11/2019 14:42:34 PM cmco Page 10 of 10

niSPORY | mepia M@TFI | envision...

1776 Broadway | Suite 1610 | New York, NY | 10019

        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

- ai a Ni sabe, ee ee —_ of oct aes
Date: 3/228 Vendor: Babcox Media, inc.
Order Ref. #: PEAKBAB032218-1 Contact: Mike Maleski
Advertiser: td World Industries, LIC. Phone: 330-670:2234 x219
Product: Peak Anti-Freeze f Coolant Email: mmateski@babcox.co m
CT SN TT TT 57 f I 7 ‘
r srg eee] ; 3 } : “ ‘ s #
Gublicatlen/ (ave / Run, Net Media
iow Placement Sat Die Date Editorial Media Com iusD) Insertions = Circulation
Antitreeze: Coolant has
IOPEAK2018-PCTMOL © Counterman 5/4/18 May af7fie  anafie pac en suit thanks tolongtite Print $8,995 1 48,176
additives,
OppositeRelevant P,AA,T,S, (Professional
IOPEAK2018-PCTMG2 Counterman 3ft/18. Sepaenabat artis efrasie Pee Editorial OR RHP Automotive Repair Print $3,995 i 48,176
Front of Book Technician Survey}
Adjacent te Cooling
IOPEAK2018-PCTMO3 © Counterman 10/25/18 Gctober «= «9/28/1R8 10/5/18 Pac — System {Potential ee tenon ean Print $3,995 1 38,176
Topie} Editorial jap Sule
Total Media Cost: $11,985.00
ADDITIONAL INSTRUCTIONS Payment Due: Net 30 Days
Send Invoices To: Contact;
WlISTORY Media Sean Jareck
1776 Broadway Suite 1610 212.246.5520 f Ch hs
New York, NY 10019 syareck@hillstory.cam tI Vt Cn
hilSTORY Media Authorized Signature
Creative Agency: Contact:
TF Emagen, ine iz Bal?
4114 Westport Avenve 203.845.0700
Noewalk, CT 06851 f2@thenvsion.com 3/ 22/ 2018
Gate
——: Sea) Sela T
ie Perce #3} rye ia
eau Koes pie Sach STE Lee ee =a acy

 

 

a ad et :
bilpteteals Materials for wach individual Interbon wil be tani direstiytrorn the advertiser to the publither - t he Materials Dur Date tiated ae Otherwlie sper ied
Javeuces All envoices must be sant to hill STORY Media only at the address above and NOT to advertiser include PO Number on afl invoicel, otherwise invuice will be sent back without erozessing

Qther Terms: HitlSTORV Media acts only at an agent for the advertiser and does not guarantee payment trom the advertiser, who is solely responsible tur payment of thi order tillSTORY Media will bill Lhe advert-ser and
upon receipt of payment die, wall remit the amount due to media vendor upor payment duedate, If hd}STGRY Media dees not seceive payment fram the advertiser hefore the Materials fhan Date, then it may cancel thes
order cnmediately vngn notice and without further obligation to publisher. This IO is for ane time order ontyand KHISTORY Media may change, madify or cancel ary oF al! parts of this withaue penatty upon watten
nonce (via email, facsimile, or otherwise) to publisher on or prior to space closing and will have ao further abligatton to publisher. Any unouthorized or incorrect insertions wil be the relponsibility of the media vendor
and nat hINSTORY Media oy advertiser, tfthe advertisement runs lncorrecty due ta any fault of the media vender neither hill STORY Media nor advertiser shall be raspansibte for payment for theadvertisement By
accepting |his IO, ine media vendor uaderstands and agrees ta be bound by all terms and conditions contained in this IO. No verbal agreements are recognized by the parties. This is the complete and exclusive
understanding of the parties with respect to this transaction. Facsimize or other capies shalkbe considered as originals. No additional or conflicting terms in any other documents of correspondence shall apply

 

ad EXHIBIT (—9
IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2019-07-2548

BABCOX MEDIA, INC
3550 EMBASSY PARKWAY
AKRON, OH, 44333

-VS- SUMMONS

TFI ENVISION, INC.
111 WESTPORT AVE
NORWALK, CT 06851

TO the following:

HILLCORP., LLC.
311 WEST 43RD ST, SUITE 14-131
NEW YORK, NY 10019

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

SCOTT STEVEN WELTMAN
323 W. LAKESIDE AVENUE, SUITE 200
CLEVELAND, OH

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

July 12, 2019
IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2019-07-2548

BABCOX MEDIA, INC
3550 EMBASSY PARKWAY
AKRON, OH, 44333

-VS- SUMMONS

TFIENVISION, INC.
111 WESTPORT AVE
NORWALK, CT 06851

TO the following:

TFI ENVISION, INC.
111 WESTPORT AVE
NORWALK, CT 06851

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

SCOTT STEVEN WELTMAN
323 W. LAKESIDE AVENUE, SUITE 200
CLEVELAND, OH

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

July 12, 2019
